UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7105



WILLIAM ALLEN LEGG,

                                             Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR., Warden or Commission-
er; CORRECTIONAL OFFICER BIANCA; SERGEANT
ANDERSON; CORRECTIONAL OFFICER DICKUS; OTHER
STAFF MEMBERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-993-DKC)


Submitted:   February 11, 1999          Decided:    February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg filed an untimely notice of appeal.      We

dismiss for lack of jurisdiction.     The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are “mandatory and jurisdictional.”   Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.    Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 15, 1998; Legg’s

notice of appeal was filed on July 23, 1998, which is beyond the

thirty-day appeal period.   Legg’s failure to note a timely appeal

or obtain an extension of the appeal period leaves this court with-

out jurisdiction to consider the merits of his appeal.    We there-

fore dismiss the appeal and deny Legg’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2